Exhibit 10.2

INCENTIVE STOCK OPTION AGREEMENT

SUMMIT BANCSHARES, INC.
2006 LONG-TERM INCENTIVE PLAN

          1.          Grant of Option.  Pursuant to the Summit Bancshares, Inc.
2006 Long-Term Incentive Plan (the “Plan”), Summit Bancshares, Inc., a Texas
corporation (the “Company”)  grants to

 

--------------------------------------------------------------------------------

(the “Participant”),

who is an employee of the Company, an option to purchase shares of Common Stock
(“Common Stock”) of the Company as follows:

On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase ___________________ (__________) full
shares (the “Optioned Shares”) of Common Stock at an Option Price equal to
$________ per share (being the Fair Market Value per share of the Common Stock
on this Date of Grant or 110% of such Fair Market Value, in the case of a ten
percent (10%) or more shareholder as provided in Code Section 422).  The Date of
Grant of this Stock Option is _________________, 2006.

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant (or
the date immediately preceding the fifth (5th) anniversary of the Date of Grant,
in the case of a ten percent (10%) or more shareholder as provided in Code
Section 422).  The Stock Option is intended to be an Incentive Stock Option.

          2.          Subject to Plan.  The Stock Option and its exercise are
subject to the terms and conditions of the Plan, and the terms of the Plan shall
control to the extent not otherwise inconsistent with the provisions of this
Agreement. The capitalized terms used herein that are defined in the Plan shall
have the same meanings assigned to them in the Plan.  The Stock Option is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

          3.          Vesting; Time of Exercise.  Except as specifically
provided in this Agreement and subject to certain restrictions and conditions
set forth in the Plan, the Optioned Shares shall be vested and the Stock Option
shall be exercisable as follows:

 

              a.      __________ percent (___%) of the total Optioned Shares
shall vest and that portion of the Stock Option shall be exercisable on the Date
of Grant.

 

 

 

              b.     An additional __________ percent (___%) of the total
Optioned Shares shall vest and that portion of the Stock Option shall become
exercisable on the first anniversary of the Date of Grant, provided the
Participant is employed by the Company or a Subsidiary on that date.

 

 

 

              c.     An additional __________ percent (___%) of the total
Optioned Shares shall vest and that portion of the Stock Option shall become
exercisable on the second anniversary of the Date of Grant, provided the
Participant is employed by the Company or a Subsidiary on that date.




 

              d.     An additional __________ percent (___%) of the total
Optioned Shares shall vest and that portion of the Stock Option shall become
exercisable on the third anniversary of the Date of Grant, provided the
Participant is employed by the Company or a Subsidiary on that date.

 

 

 

              e.     The remaining __________ percent (___%) of the total
Optioned Shares shall vest and that portion of the Stock Option shall become
exercisable on the fourth anniversary of the Date of Grant, provided the
Participant is employed by the Company or a Subsidiary on that date.

Notwithstanding the foregoing, the vesting of all Optioned Shares shall
automatically accelerate in full upon the occurrence of a Change in Control (as
defined in the Plan). 

          4.          Term; Forfeiture.

 

              a.              Except as otherwise provided in this Agreement, to
the extent the unexercised portion of the Stock Option relates to Optioned
Shares which are not vested on the date of the Participant’s Termination of
Service, the Stock Option will be terminated on that date.  The unexercised
portion of the Stock Option that relates to Optioned Shares which are vested
will terminate and be forfeited at the first of the following to occur:


 

                      i.          5 p.m. on the date the Option Period
terminates;

 

 

 

                      ii.          5 p.m. on the date which is twelve (12)
months following the date of the Participant’s Termination of Service due to
death or Total and Permanent Disability;

 

 

 

                      iii.          5 p.m. on the date of the Participant’s
Termination of Service by the Company for cause (as defined herein);

 

 

 

                      iv.          5 p.m. on the date which is ninety (90) days
following the date of the Participant’s Termination of Service for any reason
not otherwise specified in this Section 4.a.;

 

 

 

                      v.          5 p.m. on the date the Company causes any
portion of the Option to be forfeited pursuant to Section 7 hereof.


 

              b.              For purposes hereof, “cause” shall mean the
Participant’s Termination of Service upon the occurrence of any of the following
events:  (i) any act of fraud, misappropriation or embezzlement by the
Participant with respect to any aspect of the Company’s business; (ii) the
material breach by the Participant of any provisions in his or her employment
agreement,  which, if curable, the Participant fails to cure in all material
respects within thirty (30) days after written notice thereof from the Board or
its designee; (iii) the conviction of the Participant by a court of competent
jurisdiction of a felony or a crime involving moral turpitude; (iv) the
intentional failure by the Participant to perform in all material respects his
or her duties and responsibilities (other than as a result of death or Total and
Permanent Disability) and the failure of the Participant to cure the same in all
material respects within thirty (30) days after written notice thereof from the
Board or its designee; or (v) the illegal use of drugs by the Participant during
the term of his or her employment that, in the determination of the Board,
substantially interferes with the Participant’s performance of his or her
duties.

2




          5.          Who May Exercise.  Subject to the terms and conditions set
forth in Sections 3 and 4 above, during the lifetime of the Participant, the
Stock Option may be exercised only by the Participant, or by the Participant’s
guardian or personal or legal representative.  If the Participant’s Termination
of Service is due to his or her death prior to the date specified in Section
4.a.i. hereof, or Participant dies prior to the termination dates specified in
Sections 4.a.i., ii., iii., iv. or v. hereof, and the Participant has not
exercised the Stock Option as to the maximum number of vested Optioned Shares as
set forth in Section 3 hereof as of the date of death, the following persons may
exercise the exercisable portion of the Stock Option on behalf of the
Participant at any time prior to the earliest of the dates specified in
Section 4 hereof:  the personal representative of his or her estate, or the
person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and applicable laws, rules, and regulations.

          6          No Fractional Shares.  The Stock Option may be exercised
only with respect to full shares, and no fractional share of stock shall be
issued.

          7.          Manner of Exercise.  Subject to such administrative
regulations as the Committee may from time to time adopt, the Stock Option may
be exercised by the delivery of written notice to the Committee setting forth
the number of shares of Common Stock with respect to which the Stock Option is
to be exercised, the date of exercise thereof (the “Exercise Date”) which shall
be at least three (3) days after giving such notice unless an earlier time shall
have been mutually agreed upon, and whether the Optioned Shares to be exercised
will be considered as deemed granted under an Incentive Stock Option as provided
in Section 11.  On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows:  (a) cash, check, bank draft, or money
order payable to the order of the Company, (b) Common Stock (including
Restricted Stock) owned by the Participant on the Exercise Date, valued at its
Fair Market Value on the Exercise Date, and which the Participant has not
acquired from the Company within six (6) months prior to the Exercise Date, (c)
if the Optioned Shares are no longer Nonpublicly Traded, by delivery (including
by FAX) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions from the Participant to a
broker or dealer, reasonably acceptable to the Company, to sell certain of the
shares of Common Stock purchased upon exercise of the Stock Option or to pledge
such shares as collateral for a loan and promptly deliver to the Company the
amount of sale or loan proceeds necessary to pay such purchase price, and/or (d)
in any other form of valid consideration that is acceptable to the Committee in
its sole discretion.  In the event that shares of Restricted Stock are tendered
as consideration for the exercise of a Stock Option, a number of shares of
Common Stock issued upon the exercise of the Stock Option with an Option Price
equal to the value of Restricted Stock used as consideration therefor shall be
subject to the same restrictions and provisions as the Restricted Stock so
tendered.  For example, if 250 shares of Restricted Stock valued at $2.00 per
share are used to purchase 500 Optioned Shares at an Option Price of $1.00 per
share, all 500 Optioned Shares shall be Restricted Stock.

          Upon payment of all amounts due from the Participant, the Company
shall cause certificates for the Optioned Shares then being purchased to be
delivered to the Participant (or the person exercising the Participant’s Stock
Option in the event of his or her death) at its principal business office within
ten (10) business days after the Exercise Date. The obligation of the Company to
deliver shares of Common Stock shall, however, be subject to the condition that
if at any time the Company shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Optioned Shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the Stock Option or the issuance or purchase of shares of
Common Stock thereunder, then the Stock Option may not be exercised in whole or
in part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not reasonably
acceptable to the Committee.

3




          If the Participant fails to pay for any of the Optioned Shares
specified in such notice or fails to accept delivery thereof, then the Stock
Option, and right to purchase such Optioned Shares may be forfeited by the
Company.

          8.          Nonassignability.  The Stock Option is not assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.

          9.          Rights as Shareholder.  The Participant will have no
rights as a shareholder with respect to any shares covered by the Stock Option
until the issuance of a certificate or certificates to the Participant for the
Optioned Shares.  Except as otherwise provided in Section 10 hereof, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

          10.          Adjustment of Number of Optioned Shares and Related
Matters.  The number of shares of Common Stock covered by the Stock Option, and
the Option Prices thereof, shall be subject to adjustment in accordance with
Articles 11 - 13 of the Plan.

          11.          Incentive Stock Option.  Subject to the provisions of the
Plan, this Stock Option is an Incentive Stock Option.  To the extent the number
of Optioned Shares exceeds the limit set forth in Section 6.3 of the Plan, such
Optioned Shares shall be deemed granted pursuant to a Nonqualified Stock
Option.  Unless otherwise indicated by the Participant in the notice of exercise
pursuant to Section 7, upon any exercise of this Stock Option, the number of
exercised Optioned Shares that shall be deemed to be exercised pursuant to an
Incentive Stock Option shall equal the total number of Optioned Shares so
exercised multiplied by a fraction, (i) the numerator of which is the number of
unexercised Optioned Shares that could then be exercised pursuant to an
Incentive Stock Option and (ii) the denominator of which is the then total
number of unexercised Optioned Shares.

          12.          Disqualifying Disposition. In the event that Common Stock
acquired upon exercise of this Stock Option is disposed of by the Participant in
a “Disqualifying Disposition,” such Participant shall notify the Company in
writing within thirty (30) days after such disposition of the date and terms of
such disposition.  For purposes hereof, “Disqualifying Disposition” shall mean a
disposition of Common Stock that is acquired upon the exercise of this Stock
Option (and that is not deemed granted pursuant to a Nonqualified Stock Option
under Section 11) prior to the expiration of either two years from the Date of
Grant of this Stock Option or one year from the transfer of shares to the
Participant pursuant to the exercise of this Stock Option.

          13.          Voting.  The Participant, as record holder of some or all
of the Optioned Shares following exercise of this Stock Option, has the
exclusive right to vote, or consent with respect to, such Optioned Shares until
such time as the Optioned Shares are transferred in accordance with this
Agreement; provided, however, that this Section shall not create any voting
right where the holders of such Optioned Shares otherwise have no such right.

          14.          Community Property.  Each spouse individually is bound
by, and such spouse’s interest, if any, in any Optioned Shares is subject to,
the terms of this Agreement.  Nothing in this Agreement shall create a community
property interest where none otherwise exists.

          15.          Specific Performance. The parties acknowledge that
remedies at law will be inadequate remedies for breach of this Agreement and
consequently agree that this Agreement shall be enforceable by specific
performance.  The remedy of specific performance shall be cumulative of all of
the rights and remedies at law or in equity of the parties under this Agreement.

4




          16.          Participant’s Representations.  Notwithstanding any of
the provisions hereof, the Participant hereby agrees that he or she will not
exercise the Stock Option granted hereby, and that the Company will not be
obligated to issue any shares to the Participant hereunder, if the exercise
thereof or the issuance of such shares shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority.  Any determination in this connection by the Company
shall be final, binding, and conclusive.  The obligations of the Company and the
rights of the Participant are subject to all applicable laws, rules, and
regulations.

          17.          Investment Representation.  Unless the Common Stock is
issued to him or her in a transaction registered under applicable federal and
state securities laws, by his or her execution hereof, the Participant
represents and warrants to the Company that all Common Stock which may be
purchased hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws.  Unless the Common Stock is
issued to him or her in a transaction registered under the applicable federal
and state securities laws, all certificates issued with respect to the Common
Stock shall bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

          18.          Participant’s Acknowledgments.  The Participant
acknowledges receipt of a copy of the Plan, which is annexed hereto, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

          19.          Law Governing.  This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas
(excluding any conflict of laws rule or principle of Texas law that might refer
the governance, construction, or interpretation of this agreement to the laws of
another state).

          20.          No Right to Continue Service or Employment.  Nothing
herein shall be construed to confer upon the Participant the right to continue
in the employ or to provide services to the Company or any Subsidiary, whether
as an employee or as a consultant or as an outside director, or interfere with
or restrict in any way the right of the Company or any Subsidiary to discharge
the Participant as an employee, consultant or outside director at any time.

          21.          Legal Construction.  In the event that any one or more of
the terms, provisions, or agreements that are contained in this Agreement shall
be held by a Court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

          22.          Covenants and Agreements as Independent Agreements. Each
of the covenants and agreements that is set forth in this Agreement shall be
construed as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

5




          23.          Entire Agreement.  This Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

          24.          Parties Bound.  The terms, provisions, and agreements
that are contained in this Agreement shall apply to, be binding upon, and inure
to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein.

          25.          Modification.  No change or modification of this
Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement without Individual’s consent or
signature if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. 

          26.          Headings.  The headings that are used in this Agreement
are used for reference and convenience purposes only and do not constitute
substantive matters to be considered in construing the terms and provisions of
this Agreement.

          27.          Gender and Number.  Words of any gender used in this
Agreement shall be held and construed to include any other gender, and words in
the singular number shall be held to include the plural, and vice versa, unless
the context requires otherwise.

          28.          Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:

 

a.

Notice to the Company shall be addressed and delivered as follows:

 

 

 

 

 

Summit Bancshares, Inc.
3880 Hulen Street, Suite 300
Fort Worth, TX  76107-7256

 

 

Attn:  Chief Financial Officer

 

 

Facsimile: (___) ______________

 

 

 

 

b.

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

6




          29.          Tax Requirements.  The Participant is hereby advised to
consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement.  The Company or, if applicable, any Subsidiary
(for purposes of this Section 29, the term “Company” shall be deemed to include
any applicable Subsidiary), shall have the right to deduct from all amounts
hereunder paid in cash or other form, any Federal, state, local, or other taxes
required by law to be withheld in connection with this Award.  The Company may,
in its sole discretion, also require the Participant receiving shares of Common
Stock issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Award.  Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock.  Such payment
may be made (i) by the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate fair market value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii).  The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Participant.

* * * * * * * *

7




          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Participant, to evidence his or
her consent and approval of all the terms hereof, has duly executed this
Agreement, as of the date specified in Section 1 hereof.

 

COMPANY:

 

 

 

SUMMIT BANCSHARES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Signature

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Address:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

8